Kilday, Judge
(concurring):
I concur in the principal opinion by Chief Judge Quinn. I also agree with the observations of Judge Ferguson in his concurring opinion. To constitute premeditated murder, the intent to kill must exist just as unpremeditated murder requires either an intent to kill or to inflict grievous bodily harm. The briefs in this case seem to evidence that, in some quarters at least, the terms “specific intent” and “general intent,” in homicide cases, are recognized as words of art, whereas, some of the former opinions of this Court using those terms have actually dealt in semantics. Confusion may arise from the fact that this Court, and other courts, have not been willing to permit voluntary intoxication to mitigate a homicide below some degree or form of murder.
It appears as if in my language in United States v Moore, 16 USCMA 375, 36 CMR 531, I either inadvertently or carelessly used the words “specific intent to kill or to inflict grievous bodily harm” as if applying the words of art. Apparently, had I used the language, “the appellant entertained the intent specifically to kill or to inflict grievous bodily injury,” confusion would have been avoided. If this be true, semantics only was involved. Clearly, murder under Article 118(1) or Article 118(2) cannot exist unless there be an intent to kill under the former, and either an intent to kill or inflict grievous bodily harm under the latter.